Citation Nr: 0211872	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder, (PTSD). 

(The issue of whether there was a timely request for waiver 
of recovery of an overpayment of pension benefits in the 
calculated amount of $3,535.00 will be addressed in a 
separate decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1965.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia, (hereinafter RO).  The 
development requested by the Board in its January 2001 remand 
has been accomplished, and this case is now ready for 
appellate review.  In November 1999, the veteran was afforded 
a videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 2001).  During 
this hearing, the undersigned was located in Washington, 
D.C., and the veteran was located at the RO.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for post-traumatic stress disorder was 
last denied in a December 1991 rating decision, about which 
the veteran was notified the same month; and from which the 
veteran did not perfect an appeal.  

3.  The evidence submitted since the December 1991 rating 
decision consists of written argument, sworn testimony and 
clinical reports that reflect psychiatric treatment but do 
not contain any competent evidence demonstrating a current 
diagnosis of post-traumatic stress disorder.  

4.  The additional evidence submitted since December 1991 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for post-traumatic stress disorder.  


CONCLUSION OF LAW

The additional evidence submitted since the December 1991 
rating decision is not new and material, and the veteran's 
claim for service connection for post-traumatic stress 
disorder is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

As an initial matter, the Board notes the veteran's appeal is 
subject to the Veterans' Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the Board finds that VA's duties, 
as set out in the VCAA, have been fulfilled and that no 
further action in this regard is warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case and supplemental statement of the case sent to the 
veteran notified him of the law and regulations governing his 
claim, as well as the evidence considered in connection with 
its adjudication.  It may be concluded, therefore, that the 
veteran has been advised of the information and evidence 
needed to substantiate his claim, and that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  In this regard, while it 
is not clear whether the veteran was advised which portion of 
the information and evidence necessary to substantiate the 
claim would be obtained by VA and which he would be required 
to submit, it appears that the RO took it upon itself to make 
the effort to obtain the evidence the veteran indicated might 
be useful in connection with his claims, and it appears that 
all the available evidence the veteran identified has been 
obtained. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have long 
since been associated with the claims file, and as mentioned 
above, it appears that the available records the veteran 
indicated would support his claim also have been obtained.  
(The veteran was not examined in connection with his current 
appeal, but VCAA does not require examinations in claims to 
reopen if new and material evidence has not been presented or 
secured.)  Under these circumstances, the Board finds that, 
as with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.




II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

In this case, service connection for PTSD was previously 
denied by the RO in December 1991.  Once an RO decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001) Manio v. Derwinski, 1 Vet. App 145 (1991).  

For claims received prior to August 29, 2001, as is the case 
here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the matter 
currently before the Board was initiated long before 2001, 
however, the pre-August 29, 2001 definition of new and 
material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

As indicated above, service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, was 
denied by a December 1991 rating decision.  The veteran was 
advised of this decision and of his appellate rights later 
that month.  A timely appeal to the Board with respect to 
this decision was not made, and therefore, the December 
rating decision is "final."  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  This is the last final rating decision 
addressing the issue of entitlement to service connection for 
post-traumatic stress disorder on any basis.  

The evidence of record at the time of the December 1991 
rating decision included the service medical records, none of 
which reflected psychiatric treatment.  Also of record were 
VA clinical records reflecting post-service treatment for a 
variously diagnosed psychiatric disorder, to include schizoid 
personality, anxiety neurosis, adjustment disorder and 
"severe" personality disorder.  None of this evidence 
included a diagnosis of post-traumatic stress disorder or any 
competent evidence linking a post-service acquired 
psychiatric disorder to service.  Also of record were 
statements from the veteran alleging various stressors 
associated with service in Vietnam, to include witnessing 
planes crashing in the sea, having to give the order to shoot 
missiles into a submarine, and an incident in which two 
people were burned to death after being locked in a boiler 
room.    

The veteran requested that his claim for service connection 
for post-traumatic stress disorder be reopened in a statement 
received in March 1998.  The additional evidence submitted in 
an attempt to reopen his claim includes VA clinical records 
again reflecting treatment for various psychiatric disorders, 
to include inpatient treatment for schizophrenia in 1996.  
None of these reports, however, contain any competent 
evidence of a diagnosis of post-traumatic stress disorder.  
Obviously, treatment records that do not show the presence of 
the claimed disability provide no support for the veteran's 
appeal and cannot be considered new and material as that is 
understood in the context of his current appeal.  

Also of record are written contentions and sworn testimony 
essentially repeating the descriptions of alleged stressors 
the veteran presented prior to the December 1991 rating 
decision.  The repeat of contentions previously provided is 
obviously cumulative, and as such, can not be considered to 
satisfy the definition of new and material evidence so as to 
reopen the veteran's claim.  Further, to the extent that any 
of the additional argument submitted by the veteran in 
written contentions or testimony presented at his November 
1999 hearing is offered as evidence that a diagnosis of PTSD 
is warranted, the Board considers this to represent nothing 
more than lay speculation on medical issues involving the 
presence or etiology of a disability.  Such evidence, 
however, is not probative, and therefore is not deemed to be 
"material."  This is because lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Pollard v. Brown, 6 Vet. App. 
11 (1993); see also, Moray v. Brown, 5 Vet. App. 211 (1993).  

Under the circumstances described above, the Board finds that 
none of the evidence submitted since the December 1991 rating 
decision is new and material because it does not bear 
directly and substantially on the matter of service 
connection for post-traumatic stress disorder, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
this disability.  Accordingly, this evidence is not 
sufficient to reopen the veteran's claim, and his appeal is 
denied.  


ORDER

New and material evidence having not been presented, the 
claim for service connection for post-traumatic stress 
disorder is not reopened, and the benefits sought in 
connection with this claim are denied. 


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

